DETAILED ACTION
This Office action is in response to the amendment filed 27 June 2022. Claims 13 and 15-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 13 and 16, the claims appear to require at least two control resource sets and are thus indefinite in the case of “one”.
For Claims 13 and 16, the claims require at least two search spaces and are thus indefinite in the case of “one”.
For Claims 13 and 15, it is not clear whether each search space corresponds to a respective one of the CORESETs. The claims may require two or more CORESETs.
For Claims 15 and 17, the claims require a plurality of PDCCHs and are thus indefinite in the case of “one”.
For Claims 15 and 17, the claims require at least two search spaces and are thus indefinite in the case of “one”.
For Claims 15 and 17 (see line 9 of 15 and corresponding part of 17), “one or more PDCCHs” should be corrected to ---one or more other PDCCHs---.
For Claims 15 and 17, it is not clear whether each search space corresponds to a respective one of the CORESETs. The claims may require two or more CORESETs.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 15-17, as understood in light of rejections under 35 USC 112, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Boroujeni et al. (US 2020/0351896) in view of Xue et al. (US 2012/0063401) and Tooher et al. (US 2021/0084620).
For Claims 13 and 16, Taherzadeh Boroujeni teaches a method and a user equipment (UE) comprising: 
radio resource control (RRC) layer process circuitry configured and/or programmed to set one or more control resource sets (CORESETs) based on RRC signaling (see paragraphs 29-30: circuitry; paragraphs 82, 83, 92, 93: RRC signaling for configuring CORESETs); and 
reception circuitry configured and/or programmed to monitor one or more physical downlink control channel (PDCCH) candidates in each of one or more search spaces corresponding to each of the one or more CORESETs (see paragraphs 29-30; paragraphs 91, 87: monitoring PDCCH candidates in search spaces).
While Taherzadeh Boroujeni teaches the UE monitoring one or more PDCCH candidates in different search spaces (see paragraphs 91, 87), Taherzadeh Boroujeni as applied above is not explicit as to but Xue teaches a method wherein, in a case that the UE detects a PDCCH in a first search space among the one or more search spaces at a first time, the UE monitors one or more PDCCH candidates in a second search space among the one or more search spaces at a second time after the first time based on the PDCCH being detected in the first search space (see paragraphs 35, 37: PDCCH candidates, plural search spaces; paragraphs 76-77: when PDCCH in main search space is detected, keep monitoring non-main search space).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor PDCCH candidates as in Xue when implanting the method of Taherzadeh Boroujeni. The motivation would be to ensure the UE detects the higher priority PDCCH while still detecting the other PDCCHs without an excessive number of blind detections.
While Xue does explicitly indicate a timing relationship between the monitoring of the first and second search spaces, the references as applied above are not explicit as to, but Tooher teaches monitoring first and second search spaces in respective slots (see Figure 2, paragraph 103, also paragraphs 76, 79, 85, 86: the search spaces are configured with respectively different periodicities and are not always monitored in the same slot. Moreover, when a number of PDCCH candidates exceeds a maximum allowed number, a search space may be not be monitored during a given slot and monitored in a later slot).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed that the timewise relationship of search space monitoring in Xue may be implemented across first and second slots, as shown in Tooher. One of ordinary skill would have been able to implement the method of Taherzadeh Boroujeni  and Xue in a slot-wise manner with the reasonably predictable result of operating the method in accord with known channel structures.
For Claims 15 and 17, Taherzadeh Boroujeni teaches a method and a base station device comprising: 
radio resource control (RRC) layer process circuitry configured and/or programmed to set one or more control resource sets (CORESETs) to a user equipment (UE) using RRC signaling, each of the one or more CORESETs corresponding to each of one or more search spaces (see paragraph 57: transceiver; paragraphs 82, 83, 92, 93: RRC signaling for configuring CORESETs); and 
transmission circuitry configured and/or programmed to transmit one or more physical downlink control channels (PDCCHs) (see paragraphs 91, 87: PDCCH candidates in search spaces).
While Taherzadeh Boroujeni teaches the transmitting one or more PDCCH candidates in different search spaces (see paragraphs 91, 87), Taherzadeh Boroujeni as applied above is not explicit as to but Xue teaches a method wherein, 
after the base station device transmits, to the UE, a PDCCH using a PDCCH candidate in a first search space among the one or more search spaces at a first time, the base station device transmits, to the UE, one or more PDCCHs using one or more PDCCH candidates in a second search space among the one or more search spaces at a second time after the first time based on the PDCCH being detected in the first search space (see paragraphs 35, 37: PDCCH candidates, plural search spaces; paragraphs 76-77: after PDCCH in main search space is detected, keep transmitting PDCCHs in non-main search space).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to continue transmitting PDCCH candidates as in Xue when implanting the method of Taherzadeh Boroujeni. The motivation would be to ensure the UE detects the higher priority PDCCH while still detecting the other PDCCHs without an excessive number of blind detections.
 While Xue does explicitly indicate a timing relationship between the transmission of the first and second search spaces, the references as applied above are not explicit as to, but Tooher teaches transmitting first and second search spaces in respective slots (see Figure 2, paragraph 103, also paragraphs 76, 79, 85, 86: the search spaces are configured with respectively different periodicities and are not always monitored in the same slot. Moreover, when a number of PDCCH candidates exceeds a maximum allowed number, a search space may be not be monitored during a given slot and monitored in a later slot).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed that the timewise relationship of search space transmission in Xue may be implemented across first and second slots, as shown in Tooher. One of ordinary skill would have been able to implement the method of Taherzadeh Boroujeni  and Xue in a slot-wise manner with the reasonably predictable result of operating the method in accord with known channel structures.

Response to Arguments
The amendment filed 27 June 2022 has been entered.
The previous rejection of Claim 14 under 35 USC 112 is withdrawn in light of the cancellation of the claim. However the amendments have resulted in new rejections under 35 USC 112.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2020/0322932) teaches a system in which search spaces are monitored across different slots. Deng et al. (US 2020/0389847) teaches slotwise periodicity of PDCCH monitoring occasions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/25/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466